DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-8 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Holby (US 20180125014 A1).
 	For claim 1, Holby discloses a type of planting pot includes a pot wall (21,31) and a pot bottom (23), and further comprising: a bottom of the pot wall is provided with a clamping piece group (fig. 6), that includes a plurality of upper clamping members (35,39) and a plurality of corresponding lower clamping members (41,35), and each of the upper clamping members is located above one of the lower clamping members (as shown in fig. 6); the pot bottom is provided with a plurality of clamping portions (61, see fig. 11) for clamping the pot bottom to the pot wall such that when the pot wall and the pot bottom are assembled together, each of the upper clamping members is clamped on an upper side of one of the clamping portions, and the corresponding lower clamping member is clamped on a lower side of the clamping portions.  
	For claim 5, Holby discloses the planting pot as in any of the preceding claims, in which the bottom of the pot comprises a first plate (any upper member as shown in fig. 2, for example, 81,83,85, etc.) and a support frame (as shown in fig. 2); the clamping portions 15Attorney Docket No. 088034-03200are arranged on the first plate (clamping portions 61 are on plate 81) at intervals (as shown in fig. 2), and the clamping portions extend outwards (as shown in figs. 2,11); the clamping portions are connected with the first plate to form a top plate and a top of the support frame is connected with the top plate (as shown in fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holby (as above) in view of Single (US 6862840 B1).
 	For claim 2, Holby teaches the planting pot according to claim 1, but is silent about wherein the pot wall comprises a first wall plate, a second wall plate, and a third wall plate, a bottom of the first wall plate is connected to a top of the second wall plate, and a bottom of second wall plate is connected to a top of the third wall plate; the plurality of upper clamping members are arranged on the second wall plate and the plurality of lower clamping members are arranged on the third wall plate.  
Single teaches a planting pot comprising a pot wall comprises a first wall plate (fig. 4, where ref. 36 is pointing at), a second wall plate (fig. 4, where ref. 38 is pointing at), and a third wall plate (fig. 4, where ref. 50 is pointing at), a bottom of the first wall plate is connected to a top of the second wall plate (as shown in fig. 4), and a bottom of second wall plate is connected to a top of the third wall plate (as shown in fig. 4); a plurality of upper clamping members (fig. 4, the connection at refs. 14,44,50,16) are arranged on the second wall plate and the plurality of lower clamping members ((fig. 4, the connection at refs. 14,44,50,16)) are arranged on the third wall plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the pot wall of Holby be comprised of a first wall plate, a second wall plate, and a third wall plate, a bottom of the first wall plate is connected to a top of the second wall plate, and a bottom of second wall plate is connected to a top of the third wall plate as taught by Single and the plurality of upper clamping members of Holby be arranged on the second wall plate and the plurality of lower clamping members are arranged on the third wall plate as taught by Single in order to provide for air pruning and/or air to circulate around the pot (as taught by Single).  
	For claim 3, Holby as modified by Single teaches the planting pot according to claim 2, and further teaches (emphasis on Single since he was relied on for the plates as stated above) wherein, the third wall plate is inclined outward when the pot wall is flat (as shown in figs. 3,4 of Single), when the third wall plate (for this claim, the third wall plate can be any one of refs. 64,58b,66b,58a,66a as shown in fig. 5 at the bottom) is in a state where the pot wall surrounds the pot bottom.  However, Holby as modified by Single is silent about the angle of the outward inclination is 12-18° and the outwardly inclined angle is 0-5°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the outward inclination of Holby as modified by Single be 12-18° and the outwardly inclined angle of Holby as modified by Single be 0-5°, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the natural geotropism of the plant so as to guide the roots accordingly based on the plant type).  In re Aller, 105 USPQ 233.  	
 	For claim 4, Holby as modified by Single teaches the planting pot according to claim 2, and further teaches wherein the upper clamping member (of Holby) is formed by the second wall plate (as modified with Single) protruding towards the inner side of the pot wall; the lower clamping member (of Holby) is formed by the third wall plate (as modified with Single) protruding towards the inner side of the pot wall.  
	For claim 9, Holby as modified by Single teaches the planting pot according to any one of claims 1, 2, 3 and 4, and further teaches (emphasis on Single since he was relied on for the plates as stated above), in the assembled state of the pot wall, a first end and a second end of the pot wall are connected by a connecting piece (20 of Single), the connecting piece being a connecting screw (22a,22b of Single); the first end of the pot wall is provided with a first connecting hole (hole where screw 22a or 22b fits in Single), the second end of the pot wall is provided with a second connecting hole (hole where screw 22a or 22b fits in Single); the connecting nail passes through the first connecting hole (as shown in fig. 1 of Single), and the second connecting hole to connect the first end and the second end of the pot wall. However, Holby as modified by Single is silent about the connecting screws being nails.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connecting screws of Holby as modified by Single with connecting nails, since a simple substitution of one known equivalent element for another would obtain predictable results (both type of fastening means would result in connecting the ends of the pot together). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 10, Holby as modified by Single teaches the planting pot according to claim 9, and further teaches (emphasis on Single since he was relied on for the plates as stated above) the first end of the pot wall is provided with a first positioning protrusion (fig. 4, where refs. 14,38,44,50,20,16 are pointing at), and the second end of the pot wall is provided with a second positioning protrusion (fig. 4, where refs. 14,38,44,50,20,16 are pointing at) which is used for 16Attorney Docket No. 088034-03200clamping with the first positioning protrusion when the pot wall is assembled on the pot bottom. However, Holby as modified by Single is silent about the structure of the first positioning protrusion and the second positioning protrusion are the same as the structure of the upper clamping member or the lower clamping member or the same as the combination of the upper clamping member and the lower clamping member. In addition to the above, Single teaches the structure of the first positioning protrusion and the second positioning protrusion are the same as the structure of the upper clamping member or the lower clamping member or the same as the combination of the upper clamping member and the lower clamping member (as shown in fig 4 of Single). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the structure of the upper clamping member or the lower clamping member of Holby as modified by Single with the structure of the first positioning protrusion and the second positioning protrusion are the same as the structure of the upper clamping member or the lower clamping member or the same as the combination of the upper clamping member and the lower clamping member as further taught by Single, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of connecting structure would result in providing connection between the members of the pot). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Conclusion
The prior art made of record, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach a plant support structure with features that are similar to that of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643